UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LANDA-ORTIZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:10-cr-00267-D-1)


Submitted:   February 9, 2012              Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leza L. Driscoll, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Landa-Ortiz appeals his thirty-month sentence for

possession    of     contraband          in    prison,       to     wit,     a    shank,      in

violation    of    18   U.S.C.      §§ 1791(a)(2),            (b)(3).         (2006).         On

appeal, Landa-Ortiz contends that the district court imposed an

unreasonable sentence by failing to adequately take into account

his    physical    condition       and    the       fact    that    he     was   subject      to

administrative       punishment      prior           to    sentencing.           Finding      no

error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                              In so doing, we

first examine the sentence for “significant procedural error,”

including     “failing      to     consider          the     [18    U.S.C.]       §    3553(a)

[(2006)]     factors,      selecting           a     sentence       based        on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”        Gall,    552     U.S.       at     51.     We     then    “consider        the

substantive reasonableness of the sentence imposed.”                                   Id.    We

will    presume    on     appeal    that        a     sentence      within       a    properly

calculated    advisory        Guidelines           range    is     reasonable.          United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United     States,      551      U.S.         338,        346-56     (2007)          (upholding

presumption of reasonableness for within-Guidelines sentence).

                                               2
              Landa-Ortiz, who suffers from several chronic medical

conditions,      requested      a     departure        pursuant     to    the     policy

statement in § 5H1.4 of the U.S. Sentencing Guidelines Manual

(2010) (“USSG”).         Landa-Ortiz contends the district court failed

to adequately justify its conclusion that the Bureau of Prisons

would be able to treat his medical conditions.                           “We lack the

authority to review a sentencing court’s denial of a downward

departure unless the court failed to understand its authority to

do so.”       United States v. Brewer, 520 F.3d 367, 371 (4th Cir.

2008).     In this case, the district court clearly recognized its

discretion to depart.           Thus, its decision to deny the departure

is not reviewable on appeal.

              Landa-Ortiz also requested a variant sentence based on

his eight-month term in solitary confinement, which he claimed

the Guidelines do not adequately address.                       The district court

denied this request, citing the serious nature of the offense

and the need to promote respect for the law and to deter other

potential     offenders.        Our     review    of    the    record    leads    us    to

conclude      that    the    district    court       sufficiently       explained      its

sentencing      determinations        and       imposed    a    sentence        free   of

procedural      error.        Landa-Ortiz       fails     to   establish     that      his

sentence is excessive in light of the § 3553(a) factors and thus

fails    to   rebut    the    presumption       of    substantive       reasonableness



                                            3
accorded   to   a   within-Guidelines     sentence.    United   States   v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

           Accordingly,     we   affirm   Landa-Ortiz’s   sentence.      We

dispense   with     oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      4